In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 	This application is a CON of 13/401,266 filed on 02/21/2012 ABN, 13/401,266 has provisional application # 61/444,961 filed on 02/21/2011

DETAILED ACTION
Response to RCE-1
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 7/2/2021
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/2/2021 has been entered
Drawings
The Drawings filed on 5/16/2018 are acceptable for examination purpose
Priority
Acknowledgment is made of applicant's claim for domestic priority based on provisional application 61/444,961 filed 9/16/2019.

Response to Remarks
Applicant's arguments filed on 7/2/2021 have been fully considered, for examiner’s response, see discussion below:
a) 	At page 10-11, claim 1, 11, applicant argues:
 	Wallach fails to show, disclose teach or suggest at least a content storage service to store content items representing clinical application functionality, the content items organized in a hierarchy according to context variant, each context variant based at least in part on a distinct user clinical role. as recited by amended independent claim 1, or the similar recitations of amended independent claim 11. See also Pages 4 and 10 of the Office Action (acknowledging that Wallach does not disclosure a content manager as currently recited by amended independent claims 1 and 11).
 	Wallach further fails to show, disclose, teach, or suggest at least content items deployed to a plurality of distinct applications, as recited by amended independent claim 1, or the similar recitations of amended independent claim 11.
 	DeMeyer does not overcome the above-noted deficiencies of Wallach in that DeMeyer also fails to show, disclose, teach, or suggest at least a content storage service to store content items representing clinical application functionality, the content items organized in a hierarchy according to context variant, each context variant based 
Examiner response:
	As to the above argument (a), the prior art of Wallach teaches real-time clinical trial data via user interface supported by the program protocols, clinical sites, and applications running on enterprise database system (Wallach: col 2, line 48-53).  The prior art of Wallach teaches logically structured as multi-layered architecture as shown in fig 1 supports eClinical application, clinical business objects arranged in a hierarchical manner for example as detailed in fig 4, col 7, line 27-35.  Prior art of  Wallach teaches  enterprise database  defining database structure and querying database for example SQL query generated by the data manager in response to the request (col 17, line 21-56).  The prior art of Wallach teaches defining objects, multiple protocols, each protocol may have multiple clinical sites,  entities, relationship such as many-to-one, one-to-many and like accordingly developing required tables for generating queries,  is part of typical lifecycle because lifecycle of a clinical trial, involved planning, collection of data processing, and analyzing data and implementing the process (col 9, line 51-65,  col 10, line 1-10, col 12, line 58-67, col 13, line 1-6), it is noted that Wallach teaches workflow as suggested in  fig 9 
 	It is however, noted that Wallach does not disclose “a plurality of distinct clinical applications” “distinct user clinical role”, “a content manager structured to electronically communicate with the content storage service, the content directory service, the content packaging service to coordinate the content storage service, the content directory service, the content packaging service”,although, Wallach teaches eClinical system 
 	On the other hand, Haskell disclosed “a plurality of distinct clinical applications” (fig 2, 0049 – Haskell teaches healthcare enterprise system supporting multiple clinical applications such as element 222,224,226); “distinct user clinical role” (0051-0052, fig 4 – Haskell teaches defining individual plan of care, particularly defining data structure of a specific clinical application , creating specific patient instance  including attribute values, properties and like, thereby creating and facilitates patient’s individual plan of care template corresponds to distinct user clinical role); “a content manager structured to electronically communicate with the content storage service” (fig 1, 0030,0037 – Haskell teaches care generation system that defines overall model structure, relationship between individual model components, particularly data collection, data storage, individual clinical applications and sharing data between healthcare enterprises as shown in fig 1, it is also noted that Haskell teaches template builder processor enables user to generate data representing template plan of care, and database element 20 coupled to template builder and provides overall managing clinical observations, orders for treatment, and specific tasks useful to patients and healthcare professionals); “the content directory service” (0100-0101, fig 7, fig 8A provides user interface template set data fields of care category, menu including “search”  is identical to instant specification para 00180 provides user interface, content search),” the content packaging service to coordinate the content storage service, the content directory service, the content packaging service”(fig 5, para 0057 - clinical care category defining content directory service including defining metadata, fig 7, para 0100 - Haskell teaches 
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate automated interdisciplinary plan of care generation system particularly defining individual template associated with respective clinical application of Haskell et al., into real-time clinical trial enrollment data of Wallach et al., because both Wallach, Haskell strongly supports clinical application enterprise system (Wallach: fig 1-2,Abstract; Haskell: Abstract, fig 1-2).  Because both Wallach, Haskell teaches clinical application(s), particularly Haskell defines template builder for each  patient problems and associate clinical applications, that would have allowed users of Wallach to build plan of care template used by clinical application, in a healthcare enterprise environment  and able to present patient data in a desirable manner that including data representing interdisciplinary plan of care (Haskell: 0006, 0049), thus allows to create particular clinical application, care plan associated with particular patient problem(s).   

b) 	At page 11, claim 1,11, applicant argues:
	Wallach does not show, disclose, teach, or suggest at least content items organized in a hierarchy according to a context variant,
Examiner’s response:
	Prior art of Wallach teaches (col 2, line 1-2, col 4, line 35-60, col 9, element 300 ) real-time access to clinical trial data stored in a central enterprise database, logically 
	Examiner applies above arguments to claims 2-10,12-20 depend from claim 1,11















Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wallach et al., (hereafter Wallach), US Patent No. 6,904,434 published Jun,2005 in view of Haskell et al., (hereafter Haskell), US Pub. No. 2009/0276246 published  Nov 2009

As to Claim 1,11, Wallach teaches a system which including “A healthcare computer system comprising:(col 2, line 48-53 – Wallach teaches eClinical computer system and application in healthcare environment)
 	a processor organized to provide platform services to clinical applications by forming at least (col 18, line 11-15 – Wallach supports both hardware and software in eClinical computer system)
 	“a content storage service to store content items representing clinical application functionality  the content items organized in a hierarchy according to context variant, each context variant representing at least one of a distinct configuration or preference for depicting on an electronic display, the clinical application functionality associated with the respective content item” (col 2, line 1-2, col 4, line 35-60, col 9, element 300 – Wallach teaches real-time access to clinical trial data stored in a central enterprise database, logically structured as multi-layered architecture as shown in fig 1, element 10, further eClinical computer system defines various clinical business objects arranged in a hierarchical manner for example as detailed in fig 4, col 7, line 27-35, Wallach teaches real-time clinical trial data display col 2, line 1-2, summary applet including various fields and data is displayed  as shown in fig 11, col 13, line 1-2) ;

 	“a content packaging service to package one or more stored content items for deployment to and use by each of the clinical application based on a context value and a dependency graph” (col 9, line 51-65,  col 10, line 1-10, col 12, line 58-67, col 13, line 1-6 - Wallach teaches defining business objects, managing object populated via query implementing eClinical application, further, Wallach teaches specific clinical program defining parameters and respective protocol data stored in enterprise database)   
 	a content lifecycle service including at least one state machine to monitor and manage the one or more content items and associated state with respect to the clinical application according to a system workflow corresponding to the respective state in the state machine” (col 10, line  19-68, fig 8, col 11, line 19-31- Wallach teaches defining objects, multiple protocols, each protocol may have multiple clinical sites,  entities, relationship such as many-to-one, one-to-many and like accordingly developing required tables for generating queries,  is part of typical lifecycle because lifecycle of a clinical trial, involved planning, collection of data processing, and analyzing data and implementing the process, it is noted that Wallach teaches workflow as suggested in   fig 9);
 	“the content lifecycle service to provide a reference platform on which to construct, deploy, and execute the clinical application” (col 9, line 23-65, col 10, line 40-
 	It is however, noted that Wallach does not disclose “a plurality of distinct clinical applications” “distinct user clinical role”, “a content manager structured to electronically communicate with the content storage service, the content directory service, the content packaging service to coordinate the content storage service, the content directory service, the content packaging service”,although, Wallach teaches eClinical system defining clinical business objects (Wallach: fig 4, col 7, line 27-35), and displaying real-time clinical trial data (Wallach: col 2, line 1-2, fig 11, col 13, line 1-2).  
 	On the other hand, Haskell disclosed “a plurality of distinct clinical applications” (fig 2, 0049 – Haskell teaches healthcare enterprise system supporting multiple clinical applications such as element 222,224,226); “distinct user clinical role” (0051-0052, fig 4 – Haskell teaches defining individual plan of care, particularly defining data structure of a specific clinical application , creating specific patient instance  including attribute values, properties and like, thereby creating and facilitates patient’s individual plan of care template corresponds to distinct user clinical role); “a content manager structured to electronically communicate with the content storage service” (fig 1, 0030,0037 – Haskell teaches care generation system that defines overall model structure, relationship between individual model components, particularly data collection, data storage, individual clinical applications and sharing data between healthcare enterprises as shown in fig 1, it is also noted that Haskell teaches template builder processor enables user to generate data representing template plan of care, and database element 20 coupled to template builder and provides overall managing clinical 
 	It would have been obvious to one of the ordinary skill in the art at the time of applicant’s invention to incorporate automated interdisciplinary plan of care generation system particularly defining individual template associated with respective clinical application of Haskell et al.,  into real-time clinical trial enrollment data of Wallach et al., because both Wallach, Haskell strongly supports clinical application enterprise system (Wallach: fig 1-2,Abstract; Haskell: Abstract, fig 1-2).  Because both Wallach, Haskell teaches clinical application(s), particularly Haskell defines template builder for each  patient problems and associate clinical applications, that would have allowed users of Wallach to build plan of care template used by clinical application, in a healthcare enterprise environment  and able to present patient data in a desirable manner that including data representing interdisciplinary plan of care (Haskell: 0006, 0049), thus allows to create particular clinical application, care plan associated with particular patient problem(s).   
As to Claim 2,12, Wallach disclosed:
“a)    a root content item represented by an identifier” (fig 4, col 7, line 27-41, Wallach teaches hierarchical data objects i., relationships between business objects) and
“b)    one or more context variants that represent variations of an implementation of the content item in different contexts organized as children of the root content item”    (col 7, line 27-49).

As to Claim 3,13,  Wallach disclosed “wherein the context variants form trees of increasing context specialization” (fig 4, col 7, line 27-41).

As to Claim 4,14,  Wallach disclosed “wherein each context variant is associated with an identifier and maintains a version history of the respective context variant including changes applied thereto” (col 12, line 58-67, col 13, line 1-4).

As to Claim 5,15,  Wallach disclosed “wherein a first context variant to be packaged by the content packaging service for the clinical application is to be deployed as a content frame with terminology dependencies inferred and resolved at runtime using terminology relationships and mapping” (col 2, line 56-67, col 3, col 7, line 36-57) .
On the other hand, Haskell disclosed “first distinct clinical application” (fig 2,0049 -  Haskell  teaches specific patient care template used by the respective clinical application)

As to Claim 6,16,  Wallach disclosed “wherein the dependency graph identifies dependencies between content items” (col 16, line 49-65, fig 16).

As to Claim 7,17, Wallach disclosed “wherein each content item is identified by a uniform resource indicator and associated with metadata, and wherein the metadata is searchable to obtain the uniform resource indicator to retrieve the respective content item” (col 14, line 45-67, col 15, line 1-9) .

As to Claim 8,18,  Wallach disclosed “wherein the one or more content items are to be deployed as clinical element type objects with an extensible markup language schema” (fig 3, col 6, line 49-67, col 7, line 1-7) .

As to Claim 9,19, Wallach disclosed “wherein the clinical application is                to interpret the content items using the platform services to execute the clinical application functionality associated with the content items” (fig 10, col 10, line 19-44   ,col 16, line 6-18).  On the other hand, Haskell disclosed “plurality of distinct clinical applications” (fig 2, element 222,224,226).

As to Claim 10,20,  Wallach disclosed :
“a) reference platform services to implement content class managers” (fig 7A-7B);
“b)    content class managers to implement management services for one or more content classes” (col 7, line 15-26, col 8, line 15-38, col 9, line ), ; and



Conclusion

The prior art made of record
				a.  	US Patent. No.  	6904434
				b. 	US Pub. No. 		2009/0276246	











Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/Srirama Channavajjala/Primary Examiner, Art Unit 2158